Case 9:20-cv-82032-AMC Document 11 Entered on FLSD Docket 01/25/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 9:20-CV-82032-AMC

  NELSON FERNANDEZ,

         Plaintiff,

  vs.


  ARTURO'S RESTAURANT, INC.,
  d/b/a ARTURO’S RISTORANTE
  a Florida for-profit corporation,

        Defendant.
  ___________________________________/

                  NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

         Plaintiff NELSON FERNANDEZ, pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of

  Civil Procedure, hereby voluntarily dismisses Defendant ARTURO’S RESTAURANT, INC. d/b/a

  ARTURO’S RISTORANTE, as to all of his claims in this action with prejudice.

         Dated: January 25, 2021.
         Respectfully submitted,


  RODERICK V. HANNAH, ESQ., P.A.                   LAW OFFICE OF PELAYO
  Counsel for Plaintiff                            DURAN, P.A.
  4800 North Hiatus Road                           Co-Counsel for Plaintiff
  Sunrise, FL 33351-7919                           4640 N.W. 7th Street
  T. 954/362-3800                                  Miami, FL 33126-2309
  954/362-3779 (Facsimile)                         T. 305/266-9780
  Email: rhannah@rhannahlaw.com                    305/269-8311 (Facsimile)
                                                   Email: pduran@pelayoduran.com


  By____s/ Roderick V. Hannah __                   By ___s/ Pelayo M. Duran ______
        RODERICK V. HANNAH                               PELAYO M. DURAN
        Fla. Bar No. 435384                              Fla. Bar No. 014659
Case 9:20-cv-82032-AMC Document 11 Entered on FLSD Docket 01/25/2021 Page 2 of 2




                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 25th day of January, 2021, a true and correct of the

  foregoing was electronically filed and served via transmission of Notice of Electronic Filing

  generated by CM/ECF on all counsel or parties of record on the Service List below:


  Kenneth M. Rehns, Esq.
  WARD DAMON POSNER PHETERSON & BLEAU
  4420 Beacon Circle
  West Palm Beach, FL 33407
  (561) 842-3000
  krehns@warddamon.com

  Attorneys for Defendant
  ARTURO’S RESTAURANT, INC.



                                               /s/ Roderick V. Hannah
                                                   Roderick V. Hannah
